In the

 United States Court of Appeals
                     For the Seventh Circuit

No. 06-1031

UNITED STATES OF AM ERICA ,
                                                               Plaintiff-Appellee,

                                         v.

JESUS VEGA ,
                                                           Defendant-Appellant.

                    Appeal from the United States District Court
               for the Northern District of Illinois, Eastern Division.
                       No. 05 CR 978—Amy St. Eve, Judge.


    S UBMITTED J ANUARY 5, 2006 — D ECIDED February 23, 2006*



  Before COFFEY , KANNE , and WOOD , Circuit Judges.
  WOOD , Circuit Judge. In this appeal, we must decide
which district court is the proper one to review
conditions imposed on an individual who is charged
with a crime in one district, but who is apprehended
and arraigned in a different district. Relying on the
plain language of 18 U.S.C. § 3145(a), the district court
concluded that the answer is the place where the charges
are pending – a conclusion that required it to dismiss the
case for want of jurisdiction. We too read the statute

       *
        This Opinion is being initially released in
typescript form. The printed version will follow.
2                                             No. 06-1031

that way, and we therefore affirm.
  Jesus Vega was charged in the Eastern District of
Virginia with conspiracy to possess with intent to
distribute cocaine, marijuana, and methamphetamine.
After the Virginia court issued a warrant for Vega’s
arrest, the police eventually caught up with him in
Chicago. Upon his arrest, they took him before a
magistrate judge in the Northern District of Illinois to
answer charges contained in an “Affidavit of Indictment
in Removal Proceedings.” Magistrate Judge Keys of that
court held a detention hearing, determined that with
proper conditions Vega would appear in Virginia, and
granted him release on bond.
  At the government’s request, Judge Keys stayed the
release order while the government moved for review in
the Eastern District of Virginia. Judge Ellis of the
Virginia district court entered a temporary stay of the
release order and ordered that Vega be transported to
the Eastern District of Virginia for a detention hearing.
Vega then filed in the Northern District of Illinois an
“Emergency Motion for Immediate Release and Stay of
Removal Order Pending Release.” Judge St. Eve
dismissed Vega’s motion for lack of jurisdiction and Vega
appeals.
  The only question before this court is whether
Magistrate Judge Keys’s release order should be
reviewed in the Northern District of Illinois or in the
Eastern District of Virginia. The governing statute reads
in relevant part:
    (a) Review of a release order.—If a person is
    ordered released by a magistrate judge, or by a
    person other than a judge of a court having original
    jurisdiction over the offense and other than a
    Federal appellate court—
    (1) the attorney for the Government may file, with
    the court having original jurisdiction over the
No. 06-1031                                              3

  offense, a motion for revocation of the order or
  amendment of the conditions of release; and
  (2) the person may file, with the court having
  original jurisdiction over the offense, a motion for
  amendment of the conditions of release.
18 U.S.C. § 3145(a). The statute allows for review of the
order by either party, and it has this to say about where
the review must be sought: “the person may file, with
the court having original jurisdiction over the offense, a
motion for revocation or amendment of the order.” Id.
The question before us is whether the phrase “the court
having original jurisdiction” limits review only to the
court where the charges are actually pending, or if (as
Vega argues) it allows review in any federal court that
has jurisdiction over federal crimes.
   The problem with Vega’s suggestion is that it
effectively reads the contested phrase out of the statute.
All federal district courts have jurisdiction over federal
crimes, thanks to 18 U.S.C. § 3231; Vega’s reading
leaves the words “the court having original jurisdiction”
with no purpose at all to serve. Reading the phrase as a
limitation, as we must for it to serve any useful function,
it can only mean the court where charges are pending.
Perhaps it would have been preferable as a drafting
matter to have used statutory language that mirrors the
formula used in the Federal Rules of Criminal
Procedure. See, e.g., Rule 5(c)(3)(D) (magistrate judge
must transfer defendant to “district where the offense
was allegedly committed” after making certain findings);
Rule 5.1(b) (defendant may elect to have preliminary
hearing conducted in “district where prosecution is
pending”). Even without this congruence, however, the
phrase makes sense only as a limitation of review to the
court where charges are pending. See United States v.
Torres, 86 F.3d 1029, 1031 (11th Cir. 1996) (“The plain
language of section 3145 dictates that the district court
with original jurisdiction over the offense, i.e., the
4                                              No. 06-1031

prosecution district . . . is the only proper one to review
the order in question.”).
  Even if we thought that the statutory language was
ambiguous, we would resolve any such ambiguity in
favor of requiring review in the district court where the
prosecution is pending, just as our sister circuits have
done. See United States v. Cisneros, 328 F.3d 610 (10th
Cir. 2003); United States v. El-Edwy, 272 F.3d 149 (2d
Cir. 2001); United States v. Evans, 62 F.3d 1233 (9th Cir.
1995), but see United States v. Johnson, No. 96-4173,
1996 WL 711592 (6th Cir. Dec. 10, 1996) (unpublished
order). Rules 5 and 40 guarantee that a defendant will
not forcibly be brought to a different state until the
government produces a warrant and a judge determines
that the defendant is the same person named in the
warrant, information, or indictment. See Fed. R. Crim.
P. 5(c)(3)(D)(i), (ii); 40(b). But the rules mandate only
that the initial appearance be in the district of arrest.
After that appearance, and a preliminary hearing if the
charge is sufficiently serious, the defendant must be
transferred to the charging district. See Rule 5(c)(3)(D).
At that point, it is the court where the charges are
pending that is responsible for any rulings that may be
necessary to guarantee the defendant’s presence for
proceedings.
  Vega argues that because the district court’s review of
a release or detention order involves a weighing of the
factors listed in 18 U.S.C. § 3142(g), it makes more sense
to conduct the review in the district where the defendant
is arrested. He suggests that the latter court will have
better access to witnesses from the defendant’s
community who can provide information about the
defendant’s history and characteristics. But it is just as
likely that a defendant is from or has ties to the
community where an alleged crime was committed. And
there are other factors in section 3142(g), such as the
nature and circumstances of the offense charged and the
weight of evidence against the defendant, that are more
No. 06-1031                                            5

easily weighed in the charging district.
  Under 18 U.S.C. § 3145, the government or a charged
party who moves for review of a release or detention
order must do so in the court where charges are pending,
regardless of where the initial appearance and detention
hearing took place. The district court below correctly
concluded that it did not have jurisdiction over Vega’s
motion for review and enforcement, and accordingly
ordered that the defendant be transferred to the court of
competent jurisdiction, the Eastern District of Virginia.
Accordingly, the district court’s order is summarily
AFFIRMED .